United States Securities and Exchange Commission Washington, D.C. 20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No. 03)* OMB Number 3235-0145 ACME COMMUNICATIONS INC. (Name of Issuer) Common Stock, $.01 par value per share (Title of Class of Securities) 004631107 (CUSIP Number) December31,2008 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) T Rule 13d-1(c) £ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Roger Feldman 2. Check the Appropriate Box if a Member of a Group (See Instructions) a. £ b. £ 3. SEC Use Only 4. Citizenship or Place of Organization United States Citizen Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 1,667,850 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,667,850 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,667,850 10. Check if the Aggregate Amount in Row 9 Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row 9 10.4% 12. Type of Reporting Person (See Instructions) IN CUSIP No. 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Harvey Hanerfeld 2. Check the Appropriate Box if a Member of a Group (See Instructions) a. o b. o 3. SEC Use Only 4. Citizenship or Place of Organization United States Citizen Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 0 6. Shared Voting Power 1,667,850 7. Sole Dispositive Power 0 8. Shared Dispositive Power 1,667,850 9. Aggregate Amount Beneficially Owned by Each Reporting Person 1,667,850 10. Check if the Aggregate Amount in Row 9 Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row 9 10.4% 12. Type of Reporting Person (See Instructions) IN Item 1. a. Name of Issuer ACME Communications Inc. b. Address of Issuer's Principal Executive Offices 2101 E. 4th Street, Suite 202 A, Santa Ana, CA 92705-3825 Item 2. a. Name of Person Filing This schedule is being filed jointly by Roger Feldman and Harvey Hanerfeld (The "Reporting Persons"). b. Address of Principal Business Office or, if None, Residence The address of each of the Reporting Persons is 1919 Pennsylvania Ave., NW Suite 725 Washington, DC 20006 c. Citizenship Each of the Reporting Persons is a United States Citizen. d. Title of Class of Securities Common Stock, $.01 par value per share. e. CUSIP Number 004631107 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: a. £ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). b. £ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). c. £ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C.  78c). d. £ Investment company registered under section 8 of the Investment Company  Act of 1940 (15 U.S.C 80a-8). e. £ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); f. £ An employee benefit plan or endowment fund in accor dance with §240.13d-1(b)(1)(ii)(F); g. £ A parent holding company or control person in accordance with  §240.13d-1(b)(1)(ii)(G); h. £ A savings associations as defined in Section 3(b) of the Federal Deposit  Insurance Act (12 U.S.C. 1813); i. £ A church plan that is excluded from the definition of an investment  company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); j. £ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4.
